Motion to dismiss an indictment upon inspection of the minutes of the Grand Jury of the Extraordinary Trial and Special Terra of the Supreme Court of Suffolk County. Motion granted, indictment dismissed, and bail exonerated. The indictment charges defendant with violations of section 1841 of the Penal Law. The testimony before the Grand Jury was insufficient in that there was no proof to show that the defendant willfully neglected to perform a duty enjoined by law. To warrant intentional neglect it had to be shown that defendant had actual knowledge that the purchases of food had been made in violation of the requirements with respect to notice and bidding. (American Surety Co. v. Sullivan, 7 F. 2d 605, 606; People v. Foster, 204 App. Div. 295; Gardner v. People, 62 N. Y. 299; People v. Marrin, 205 N. Y. 275, 279-280; People V. Harrison, 238 N. Y. 348, 351-352.) Present ■—■ Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.